ao nN SN

10
11
12
13
14
15
16
17
18
19
20

22
23
24
25
26
27
28

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 1 of 16

Conor J. Dale (State Bar No. 274123)
Julie Y. Zong (State Bar No. 309804)
JACKSON LEWIS P.C.

50 California Street, 9th Floor

San Francisco, California 94111-4615

 

Telephone (415) 394-9400

Facsimile: (415) 394.9401

E-mail: Conor.Dale@jacksonlewis.com
E-mail: Julie.Zong@jacksonlewis.com

 

Attomeys for Defendant
REZA MALEK

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

ELIZABETH FERNANDEZ,
Plaintiff,
Vv.
MINIMALLY INVASIVE SURGICAL
SOLUTIONS MEDICAL CORPORATION;
ARASH M. PADIDAR; REZA MALEK;
DOES 1-10,

Defendants.

 

 

 

Case No.: 5:20-cv-03899-NC

DEFENDANT REZA MALEK’S
ANSWER TO PLAINTIFF’S
COMPLAINT FOR DAMAGES

March 12, 2020
None Set

Complaint Filed:
Trial Date:

Defendant Reza Malek (“Defendant”) hereby answers Plaintiff Elizabeth Fernandez’s

(“Plaintiff’) Complaint for Damages (“Complaint”) as follows:

JURISDICTION AND VENUE

As to the allegations in the first not numbered paragraph, these allegations appear solely to

contain legal conclusions not requiring a response from Defendant. To the extent these allegations

in this paragraph contain factual allegations, Defendant does not have sufficient information to

admit or deny the factual allegations contained in this paragraph, and on that basis deny them.

FACTUAL ALLEGATIONS

1. In answering paragraph 1 of the Complaint, Defendant admits Plaintiff is an

 

DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT

Case No. 5:20-cv-03899-NC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 2 of 16

individual. Regarding the remaining allegations in this paragraph, Defendant does not have
sufficient information to admit or deny the factual allegations contained in paragraph 1, and on this
basis deny them.

2, In answering paragraph 2 of the Complaint, Defendant admits to residing in San
Mateo County, California. Defendant denies being a principal or controlling stockholder in
Defendant Minimally Invasive Surgical Solutions Medical Corporation (“MISSMC”). Defendant
admits that, upon information and belief, MISSMC is a California Corporation. Except as so
admitted, Defendant does not have sufficient information to admit or deny the remaining factual

allegations contained in paragraph 2, and on this basis deny them.

3. In answering paragraph 3 of the Complaint, Defendant denies each and every factual
allegation.
4, In answering paragraph 4 of the Complaint, Defendant denies ratifying any unlawful

conduct. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny them, and on this basis denies them and/or the remaining allegations
appear to contain legal conclusions not requiring a response from Defendant, and on that basis,
Defendant denies them.

5. In answering paragraph 5 of the Complaint, Defendant states that he does not have
sufficient information to admit or deny the factual allegations, and on this basis deny them.

6. In answering paragraph 6 of the Complaint, these allegations appear to solely
contain legal conclusions not requiring a response from Defendant. To the extent the allegations in
this paragraph contain factual allegations, Defendant does not have sufficient information to admit
or deny the remaining factual allegations contained in this paragraph, and on this basis deny them.

7. In answering paragraph 7 of the Complaint, Defendant denies Defendant is an
officer or director of MISSMC, has a significant ownership stake in MISSMC, controls MISSMC
financially, or MISSMC profits inure directly to Defendant. Except as so admitted, Defendant does
not have sufficient information to admit or deny the factual allegations contained in paragraph 7,

and on this basis deny them.

/I

 

DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No. 5:20-cv-03899-NC

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 3 of 16

SUBSTANTIVE ALLEGATIONS

8: In answering paragraph 8 of the Complaint, Defendant admits that Plaintiff
previously worked for MISSMC. Except as admitted or denied in the foregoing, Defendant does
not have. sufficient information to admit or deny the remaining factual allegations contained in
paragraph 8, and on this basis deny them.

9. In answering paragraph 9 of the Complaint, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 9, on this basis deny
them.

FIRST CAUSE OF ACTION
(Violation of Fair Labor Standards Act — Overtime Compensation as to All Defendants)

10. Defendant incorporates its responses to Paragraphs 1 to 9 above as if fully set forth
herein.

ld. In answering paragraph 11 of the Complaint, these allegations appear to solely
contain legal conclusions not requiring a response from Defendant. To the extent the allegations in
this paragraph contain factual allegations, Defendant does not have sufficient information to admit
or deny the factual allegations contained in this paragraph, and on this basis deny them.

12. In answering paragraph 12 of the Complaint, these allegations appear to solely
contain legal conclusions not requiring a response from Defendant. To the extent the allegations in
this paragraph contain factual allegations, Defendant does not have sufficient information to admit
or deny the factual allegations contained in this paragraph, and on this basis deny them.

13. In answering paragraph 13 of the Complaint, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 13, on this basis deny
them.

14. In answering paragraph 14 of the Complaint, Defendant denies violating the FLSA.
Defendant denies ratifying any unlawful conduct. Except as admitted or denied in the foregoing,
Defendant does not have sufficient information to admit or deny the factual allegations contained
in paragraph 14, and on this basis deny them.

15. In answering paragraph 15 of the Complaint, Defendant denies violating the FLSA.

 

3
DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No. 5:20-cv-03899-NC

 
10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 4 of 16

Except as admitted or denied in the foregoing, Defendant does not have sufficient information to
admit or deny the factual allegations contained in paragraph 15, and on this basis deny them.

16. In answering paragraph 16 of the Complaint, Defendant denies each and every
allegation contained therein.

17. In answering paragraph 17 of the Complaint, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 17, on this basis deny
them.

SECOND CAUSE OF ACTION

(Violation of California Labor Code Section 510 — Nonpayment of Overtime as to All

Defendants)
18. Defendant incorporates its responses to Paragraphs | to 17 above as if fully set forth
herein.
19. In answering paragraph 19 of the Complaint, these allegations appear to solely

contain legal conclusions not requiring a response from Defendant. To the extent the allegations in
this paragraph contain factual allegations, Defendant does not have sufficient information to admit
or deny the factual allegations contained in this paragraph, and on this basis deny them.

20. In answering paragraph 20 of the Complaint, Defendant denies violating California
Labor Code section 510. Except as admitted or denied in the foregoing, Defendant does not have
sufficient information to admit or deny the factual allegations contained in paragraph 20, on this
basis deny them.

21. In answering paragraph 21 of the Complaint, Defendant denies violating California
Labor Code section 510. Except as admitted or denied in the foregoing, Defendant does not have
sufficient information to admit or deny the factual allegations contained in paragraph 21, on this
basis deny them.

22. ‘In answering paragraph 22 of the Complaint, Defendant denies violating California
Labor Code section 510. Except as admitted or denied in the foregoing, Defendant does not have
sufficient information to admit or deny the factual allegations contained in paragraph 22, on this

basis deny them.

 

DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No, 5:20-cv-03899-NC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 5 of 16

23. In answering paragraph 23 of the Complaint, Defendant denies violating California
Labor Code section 510 and Wage Orders. Except as admitted or denied in the foregoing, Defendant
does not have sufficient information to admit or deny the factual allegations contained in paragraph
23, on this basis deny them.

24. In answering paragraph 24 of the Complaint, Defendant denies violating California
Labor Code section 510 and Wage Orders. Except as admitted or denied in the foregoing, Defendant
does not have sufficient information to admit or deny the factual allegations contained in paragraph
24, on this basis deny them.

25. In answering paragraph 25 of the Complaint, Defendant denies violating California
Labor Code section 510 and Wage Orders. Except as admitted or denied in the foregoing, Defendant
does not have sufficient information to admit or deny the factual allegations contained in paragraph
25, and on this basis deny them.

THIRD CAUSE OF ACTION
(Meal and Rest Breaks — as to All Defendants)

26. Defendant incorporates its responses to Paragraphs | to 25 above as if fully set forth
herein.

27. As to the allegations in paragraph 27, these allegations appear to solely contain legal
conclusions not requiring a response from Defendant. To the extent the allegations in this paragraph
contain factual allegations, Defendant does not have sufficient information to admit or deny the
factual allegations contained in this paragraph, and on this basis deny them.

28. In answering paragraph 28 of the Complaint, Defendant denies violating Labor
Code section 226.7. Except as admitted or denied in the foregoing, Defendant does not have
sufficient information to admit or deny the factual allegations contained in paragraph 28, and on
this basis deny them.

29. In answering paragraph 29 of the Complaint, Defendant denies violating Labor
Code section 226. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 29, and on this basis

deny them.

 

DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No. 5:20-cv-03899-NC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document16 Filed 08/04/20 Page 6 of 16

30. In answering paragraph 30 of the Complaint, Defendant denies violating the
California Labor Code and Wage Orders. Except as admitted or denied in the foregoing, Defendant
does not have sufficient information to admit or deny the factual allegations contained in paragraph
30, and on this basis deny them.

31. In answering paragraph 31 of the Complaint, Defendant denies violating Labor
Code section 226.7 and Wage Orders. Except as admitted or denied in the foregoing, Defendant
does not have sufficient information to admit or deny the factual allegations contained in paragraph
31, and on this basis deny them.

FOURTH CAUSE OF ACTION
(Failure to Provide Itemized Wage Statements — as to All Defendants)

32. Defendant incorporates its responses to Paragraphs 1 to 31 above as if fully set forth
herein.

33. In answering paragraph 33 of the Complaint, Defendant denies each and every
allegation contained therein.

34. In answering paragraph 34 of the Complaint, Defendant denies failing to provide
itemized wage statements pursuant to California Labor Code section 226(a). Except as admitted or
denied in the foregoing, Defendant does not have sufficient information to admit or deny the factual
allegations contained in paragraph 34, and on that basis deny them.

35. In answering paragraph 35 of the Complaint, Defendant denies failing to provide
itemized wage statements pursuant to California Labor Code section 226(a). Except as admitted or
denied in the foregoing, Defendant does not have sufficient information to admit or deny the factual
allegations contained in paragraph 35, and on that basis deny them.

FIFTH CAUSE OF ACTION
(Failure to Pay Wages Upon Separation of Employment as to All Defendants)

36. Defendant incorporates its responses to Paragraphs 1 to 35 above as if fully set forth
herein.

37, In answering paragraph 37 of the Complaint, these allegations appear to solely

contain legal conclusions not requiring a response from Defendant. To the extent the allegations in

6
DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No. 5:20-cv-03899-NC

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 7 of 16

this paragraph contain factual allegations, Defendant does not have sufficient information to admit
or deny the factual allegations contained in this paragraph, and on that basis deny them.

38. In answering paragraph 38 of the Complaint, Defendant denies violating Labor
Code section 201. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 38, and on that basis
deny them.

39, In answering paragraph 39 of the Complaint, Defendant denies violating Labor
Code section 201. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 39, and on that basis
deny them.

40, In answering paragraph 40 of the Complaint, Defendant denies violating Labor
Code section 201. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 40, and on that basis
deny them.

4]. In answering paragraph 41 of the Complaint, Defendant denies violating Labor
Code section 201. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 38, and on that basis
deny them.

42. In answering paragraph 42 of the Complaint, Defendant denies violating Labor
Code section 201. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 38, and on that basis
deny them.

SIXTH CAUSE OF ACTION
(For Restitution of Unpaid Overtime Wages In Violation of California’s Unfair Trade Practices

Act Business and Profession Code Section 17200, ef seq., as to All Defendants)

43. Defendant incorporates its responses to Paragraphs | to 42 above as if fully set forth
herein.
44. In answering paragraph 44 of the Complaint, these allegations appear to solely
7

 

DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No. 5:20-cv-03899-NC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 8 of 16

contain legal conclusions not requiring a response from Defendant. To the extent the allegations in
this paragraph contain factual allegations, Defendant does not have sufficient information to admit
or deny the factual allegations contained in this paragraph, and on that basis deny them.

4S, In answering paragraph 45 of the Complaint, Defendant denies failing to pay wages
to Plaintiff. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 45, and on this basis
deny them.

46. In answering paragraph 46 of the Complaint, Defendant denies failing to pay wages
to Plaintiff. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 46, and on this basis
deny them.

47. In answering paragraph 46 of the Complaint, Defendant denies failing to pay wages
to Plaintiff. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 47, and on this basis
deny them.

48. In answering paragraph 48 of the Complaint, Defendant denies failing to pay wages
to Plaintiff. Except as admitted or denied in the foregoing, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 48, and on this basis
deny them.

SEVENTH CAUSE OF ACTION

(Retaliation in Violation of California Labor Code section 110.25 All Defendants)

A9, Defendant incorporates its responses to Paragraphs | to 48 above as if fully set forth
herein.

50. In answering paragraph 50 of the Complaint, Defendant does not have sufficient
information to admit or deny the factual allegations contained in paragraph 50, and on this basis

deny them.

DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’?S COMPLAINT Case No. 5:20-cv-03899-NC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 9 of 16

51. In answering paragraph 51 of the Complaint, Defendant does not have sufficient
information to admit or deny the remaining factual allegations contained in paragraph 51, and on
this basis deny them.

52. In answering paragraph 52 of the Complaint, Defendant does not have sufficient
information to admit or deny the remaining factual allegations contained in paragraph 52, and on
this basis deny them.

53. In answering paragraph 53 of the Complaint, Defendant states that this allegation is
not directed at Defendant, but other defendants named within the lawsuit. Subject to and
notwithstanding the foregoing, Defendant does not have sufficient information to admit or deny the
remaining factual allegations contained in paragraph 53, and on this basis deny them.

54, In answering paragraph 54 of the Complaint, Defendant states that this allegation is
not directed at Defendant, but other defendants named within the lawsuit. Subject to and
notwithstanding the foregoing, Defendant does not have sufficient information to admit or deny the
remaining factual allegations contained in paragraph 54, and on this basis deny them.

55. In answering paragraph 55 of the Complaint, Defendant states that this allegation is
not directed at Defendant, but other defendants named within the lawsuit. Subject to and
notwithstanding the foregoing, Defendant does not have sufficient information to admit or deny the
remaining factual allegations contained in paragraph 55, and on this basis deny them.

56. In answering paragraph 55 of the Complaint, Defendant states that this allegation is
not directed at Defendant, but other defendants named within the lawsuit. Subject to and
notwithstanding the foregoing, Defendant does not have sufficient information to admit or deny the
remaining factual allegations contained in paragraph 56, and on this basis deny them.

EIGHTH CAUSE OF ACTION
(Discrimination, Harassment, and Retaliation Based Upon Medical Condition in Violation of
Govt. Code § 12940 All Defendants)
57. Defendant incorporates its responses to Paragraphs | to 56 above as if fully set forth

herein.

DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF'S COMPLAINT Case No, 5:20-cv-03899-NC

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 10 of 16

58. In answering paragraph 58 of the Complaint, Defendant denies that he terminated,
harassed, discriminated or retaliated against Plaintiff. Except for the foregoing, Defendant lacks
sufficient information to admit or deny the factual allegations contained in paragraph 58, and on
this basis deny them.

59. —_ In answering paragraph 59 of the Complaint, Defendant denies that he terminated,
harassed, discriminated or retaliated against Plaintiff. Defendant lacks sufficient information to
admit or deny the factual allegations contained in paragraph 59, and on this basis deny them.

60. In answering paragraph 60 of the Complaint, Defendant denies that he terminated,
harassed, discriminated or retaliated against Plaintiff. Defendant lacks sufficient information to
admit or deny the factual allegations contained in paragraph 60, and on this basis deny them.

61. In answering paragraph 61 of the Complaint, Defendant denies that he terminated,
harassed, discriminated or retaliated against Plaintiff. Defendant lacks sufficient information to
admit or deny the factual allegations contained in paragraph 61, and on this basis deny them.

62. In answering paragraph 62 of the Complaint, Defendant denies that he terminated,
harassed, discriminated or retaliated against Plaintiff. Defendant lacks sufficient information to
admit or deny the factual allegations contained in paragraph 62, and on this basis deny them.

63. In answering paragraph 63 of the Complaint, Defendant denies that he terminated,
harassed, discriminated or retaliated against Plaintiff. Defendant lacks sufficient information to
admit or deny the factual allegations contained in paragraph 63, and on this basis deny them.

64, In answering paragraph 64 of the Complaint, Defendant does not have sufficient

information to admit or deny the factual allegations contained in paragraph 64, and on this basis

 

deny them.
NINTH CAUSE OF ACTION
(Intentional Infliction of Emotional Distress Arash M. Padidar)
65. Defendant incorporates its responses to Paragraphs | to 64 above as if fully set forth
herein.

66. In answering paragraph 66 of the Complaint, Defendant states that this allegation is

not directed at Defendant, but another defendant named within the lawsuit. Subject to and

10
DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No. 5:20-cv-03899-NC

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 11 of 16

notwithstanding the foregoing, Defendant does not have sufficient information to admit or deny the
remaining factual allegations contained in paragraph 66, and on this basis deny them.

67. In answering paragraph 67 of the Complaint, Defendant states that this allegation is
not directed at Defendant, but another defendant named within the lawsuit. Subject to and
notwithstanding the foregoing, Defendant does not have sufficient information to admit or deny the
remaining factual allegations contained in paragraph 67, and on this basis deny them.

TENTH CAUSE OF ACTION
(PAGA, California Labor Code Section 2698, et seg. Against All Defendants)

68. Defendant incorporates its responses to Paragraphs | to 67 above as if fully set forth
herein.

69. In answering paragraph 69 of the Complaint, these allegations appear to solely
contain legal conclusions not requiring a response from Defendant. To the extent the allegations in
this paragraph contain factual allegations, Defendant does not have sufficient information to admit
or deny the factual allegations contained in this paragraph, and on this basis deny them.

70. In answering paragraph 70 of the Complaint, these allegations appear to solely
contain legal conclusions not requiring a response from Defendant. To the extent the allegations in
this paragraph contain factual allegations, Defendant does not have sufficient information to admit
or deny the factual allegations contained in this paragraph, and on this basis deny them.

PRAYER FOR RELIEF

 

Defendant denies that Plaintiff is entitled to any of the relief prayed for in the Complaint.
AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)
Plaintiff's Complaint, in whole or in part, fails to state a claim upon which monetary,
equitable, or injunctive relief may be granted.
SECOND AFFIRMATIVE DEFENSE
(Failure to Exhaust Administrative Remedies)

Plaintiff's Complaint is barred in whole or in part to the extent Plaintiff failed to properly

1]
DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No. 5:20-cv-03899-NC

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 12 of 16

exhaust his administrative remedies before filing civil claims for violation of California's Fair
Employment and Housing Act (Cal. Gov. Code § 12900 ef seq.)
THIRD AFFIRMATIVE DEFENSE
(Avoidable Consequences)

Plaintiff is barred in whole or in part from recovering any damages, or any recovery must
be reduced, because Defendant exercised reasonable care to prevent and correct discriminatory
and/or harassing behavior based on race, religion, and national origin or any other protected
status. Plaintiff unreasonably failed to complain of any alleged unlawful conduct or to take
advantage of the well-known preventative or corrective opportunities made available by
Defendant and/or otherwise avoid harm and is, accordingly, barred from recovering any damages
under the avoidable consequences doctrine. State Dept. of Health Services v. Sup. Ct. of
Sacramento Cnty (McGinnis) 31 Cal. 4th 1026 (2003); Faragher v. City of Boca Raton, 524 U.S,
775, 805 (1998).

FOURTH AFFIRMATIVE DEFENSE
(Failure to Mitigate Damages)

Plaintiff is barred in whole or in part from recovering any damages, or any recovery must

be reduced, by virtue of Plaintiff's failure to exercise reasonable diligence to mitigate her alleged

damages.

FIFTH AFFIRMATIVE DEFENSE

 

(Privileged Conduct)

Defendant is informed and believes, and thereon alleges, that Defendant was not Plaintiff's
employer, manager, or supervisor. Nonetheless, to the extent that Defendant was Plaintiffs
employer, manager, or supervisor the Complaint, and each purported cause of action alleged
therein, is barred in whole or in part because all acts of Defendant affecting the terms and/or
conditions of Plaintiff's employment were privileged and justified, made without malice and taken

with good cause.
SIXTH AFFIRMATIVE DEFENSE

12
DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No, 5:20-cv-03899-NC

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 13 of 16

(Management Discretion)

Defendant is informed and believes, and thereon alleges, that Defendant was not Plaintiffs
employer, manager, or supervisor. Nonetheless, to the extent that Defendant was Plaintiff's
employer, manager, or supervisor, the Complaint as a whole, and each and every purported cause
of action alleged therein, is barred because Defendant's actions were a just and proper exercise of
management discretion, were undertaken for a fair and honest reason regulated by good faith under
the circumstances then existing, and were based on legitimate non-discriminatory and non-

retaliatory business reasons.

SEVENTH AFFIRMATIVE DEFENSE
(Unclean Hands)
The Complaint is barred because Plaintiff comes to this Court with unclean hands. Plaintiff

never reported harassment to Defendant throughout her employment.

EIGHTH AFFIRMATIVE DEFENSE
(Statute of Limitations)
To the extent discovery may disclose a factual basis for such defense, Plaintiff's Complaint
as a whole, and each purported cause of action alleged therein, is barred in whole or in part by the

applicable statute of limitations, including, but not limited to California Government Code § 12960,

29 ULS.C. § 255, and 42 U.S.C. 2000e-5(e).

EIGHTH AFFIRMATIVE DEFENSE
(Good Faith)
Any claim for liquidated damages under the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 216, is barred under the Portal-to-Portal Act of 1947, as amended, 29 U.S.C. § 260, as
Defendants were at all times acting in good faith and had reasonable grounds for believing that

their actions were not in violation of the Fair Labor Standards Act.

NINTH AFFIRMATIVE DEFENSE
(After-Acquired Evidence)

13
DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No. 5:20-cv-03899-NC

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 14 of 16

Defendant asserts that Plaintiff's Complaint, including the damages prayed for therein,

are barred and/or limited by the doctrine of “after-acquired evidence.”
NINTH AFFIRMATIVE DEFENSE
(Punitive Damages)

Defendant asserts that each and all of Plaintiffs causes of action fail to state facts

sufficient to support an award of punitive damages against Defendant.
TENTH AFFIRMATIVE DEFENSE
(Emotional Distress)

To the extent Plaintiff claims any acts of Defendant caused him emotional distress, the
exclusive remedy for Plaintiff's alleged emotional distress and other injuries, if any, is under the
California Workers' Compensation Act, California Labor Code § 3600 et seq.

ELEVENTH AFFIRMATIVE DEFENSE

 

(No Irreparable Harm)

Plaintiffs claims for declaratory or other equitable relief, are barred in the light of the fact
that Plaintiff has not suffered and will not suffer irreparable harm due to any alleged conduct by
Defendants.

TWELFTH AFFIRMATIVE DEFENSE
(Res Judicata/Collateral Estoppel)

Plaintiff's claims are barred in whole or in part by the doctrines of res judicata and/or
collateral estoppel.

THIRTEENTH AFFIRMATIVE DEFENSE
(Punitive Damages)
Plaintiff's allegations in the Complaint fail to state facts sufficient to support an award of
punitive damages against Defendant.
FOURTEENTH AFFIRMATIVE DEFENSE
(Penalties Unjust, Arbitrary, or Confiscatory)
Plaintiff is not entitled to recover any civil penalties because, under the circumstances of

this case, any such recovery would be unjust, arbitrary, oppressive, and confiscatory.

14
DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No. 5:20-cv-03899-NC

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 15 of 16

FIFTEENTH AFFIRMATIVE DEFENSE
(Excessive Fines)

To the extent Plaintiff seeks to recover liquidated damages or any penalties that are
disproportionate to the actual harm suffered, if any, such an award under the circumstances of this
case would constitute and excessive fine and would otherwise be in violation of Defendants’ due
process and other rights under the United States Constitution.

SIXTEENTH AFFIRMATIVE DEFENSE
(No Knowing and Intentional Failure)

Defendant alleges that, even assuming arguendo that Plaintiff or the putative class members
were not provided with a proper itemized statement of wages and deductions, recovery of damages
is not permissible because Defendant’s alleged failure to comply with California Labor Code
Section 226(a) was not a “knowing and intentional failure” under California Labor Code Section
226(e).

SEVENTEENTH AFFIRMATIVE DEFENSE
(No Employee — Employer Relationship)

Defendant was not an “employer” of Plaintiff and/or any members of the putative collective

or classes under any applicable law. |
EIGHTEENTH AFFIRMATIVE DEFENSE
(Reservation of Rights)

Because Plaintiff's Complaint is couched in broad and conclusory terms, Defendant cannot
fully anticipate all defenses that may be applicable to this action. Accordingly, the right to assert
additional defenses, if and to the extent such defenses are applicable, is hereby reserved.

WHEREFORE, Defendant prays for judgment as follows:

1. That Plaintiff takes nothing by his Complaint;

2. That the complaint and each cause of action be dismissed in its entirety with prejudice;

3. That Plaintiff be denied each and every demand and prayer for relief contained in the
complaint;

4. For costs of suit incurred herein, including reasonable attorneys’ fees; and

15
DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT Case No, 5:20-cv-03899-NC

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-cv-03899-NC Document 16 Filed 08/04/20 Page 16 of 16

5. For such other and further relief as the Court deems just and equitable.

Dated: August 4, 2020

4839-5884-6661, v. 2

DEFENDANT REZA MALEK’S ANSWER
TO PLAINTIFF’S COMPLAINT

By:

JACKSON LEWIS P.C.

/s/Conor J. Dale

 

16

Conor J. Dale

Julie Y. Zong

Attomeys for Defendant
REZA MALEK

Case No. 5:20-cv-03899-NC

 
